Case 1:13-cv-03363-CMA-KMT Document 283 Filed 12/11/20 USDC Colorado Page 1 of 18




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                Judge Christine M. Arguello


   Civil Action No. 13-cv-03363-CMA-KMT

   SECURITIES AND EXCHANGE COMMISSION,

           Plaintiff,

   v.

   JESSE W. ERWIN, JR.,
   SETH A. LEYTON, and
   LEWIS P. MALOUF,

           Defendants, and

   DANIEL SCOTT CODDINGTON, and
   CODDINGTON FAMILY TRUST,

           Relief Defendants.


        OPINION AND ORDER GRANTING MOTION FOR DEFAULT JUDGMENT AS TO
                          DEFENDANT SETH A. LEYTON


           This matter comes before the Court pursuant to Plaintiff Securities and Exchange

   Commission’s (“SEC”) Motion For Default Judgment Against Seth A. Leyton (the

   “Motion” or “Motion for Default Judgment”) (Doc. # 254), to which no response has been

   filed. For the reasons that follow, the Court grants the Motion and enters default

   judgment in Plaintiff’s favor.

                                    I.     BACKGROUND

           The record reflects that the SEC served Defendant Seth A. Leyton (“Leyton” or

   “Defendant”) with the Summons and Complaint on January 18, 2014, by personally

                                                1
Case 1:13-cv-03363-CMA-KMT Document 283 Filed 12/11/20 USDC Colorado Page 2 of 18




   delivering the pleadings to Leyton. (Doc. # 28.) Leyton failed to file an answer or

   otherwise respond to the Complaint. The SEC moved for entry of default against Leyton

   (Doc. # 78), and the Clerk of Court entered default on April 16, 2014. (Doc. # 79.) The

   SEC filed the instant Motion for Default Judgment on September 18, 2020. (Doc. # 254.)

                                 II.    STANDARD OF REVIEW

          Pursuant to the Federal Rules of Civil Procedure, courts must enter a default

   judgment against a party that has failed to plead or otherwise defend an action brought

   against it. Fed. R. Civ. P. 55(b)(2). Default judgment may be entered by the clerk of

   court if the claim is for “a sum certain.” Fed. R. Civ. P. 55(b)(1). In all other cases, “the

   party must apply to the court for a default judgment.” Fed. R. Civ. P. 55(b)(2).

          [D]efault judgment must normally be viewed as available only when the
          adversary process has been halted because of an essentially unresponsive
          party. In that instance, the diligent party must be protected lest he be faced
          with interminable delay and continued uncertainty as to his rights. The
          default judgment remedy serves as such a protection.

   In re Rains, 946 F.2d 731, 732–33 (10th Cir. 1991) (internal quotation marks and

   citation omitted).

          A default amounts to an admission of liability, and all well-pleaded allegations in

   the complaint pertaining to liability are deemed true. See Greyhound Exhibitgroup, Inc.

   v. E.L.U.L. Realty Corp., 973 F.2d 155, 158 (2d Cir. 1992) (internal citation omitted);

   Lyons P’ship, L.P. v. D&L Amusement & Entm’t, Inc., 702 F. Supp. 2d 104, 109

   (E.D.N.Y. 2010). “The Court also accepts as undisputed any facts set forth by the

   moving party in affidavits and exhibits.” Bricklayers & Trowel Trades Int’l Pension Fund

   v. Denver Marble Co., No. 16-CV-02065-RM, 2019 WL 399228, at *2 (D. Colo. Jan. 31,


                                                  2
Case 1:13-cv-03363-CMA-KMT Document 283 Filed 12/11/20 USDC Colorado Page 3 of 18




   2019) (citing Purzel Video GmbH v. Biby, 13 F. Supp. 3d 1127, 1135 (D. Colo. 2014)).

   It “remains for the court to consider whether the unchallenged facts constitute a

   legitimate cause of action, since a party in default does not admit conclusions of law.”

   Leider v. Ralfe, No. 01 Civ. 3137 (HB) (FM), 2004 WL 1773330, at *7 (S.D.N.Y. July 30,

   2004) (quoting In re Indus. Diamonds Antitrust Litig., 119 F. Supp. 2d 418, 420

   (S.D.N.Y. 2000)).

          In the context of a default judgment, a plaintiff “must . . . establish that on the law

   it is entitled to the relief it requests, given the facts as established by the default.” PHL

   Variable Ins. Co. v. Bimbo, No. 17-CV-1290 (FB) (ST), 2018 WL 4691222, at *2

   (E.D.N.Y. Aug. 30, 2018), report and recommendation adopted, No. 17-CV-1290 (FB)

   (ST), 2018 WL 4689580 (E.D.N.Y. Sept. 28, 2018) (quoting Trs. of the Plumbers Local

   Union No. 1 Welfare Fund v. Generation II Plumbing & Heating, Inc., No. 07CV5150

   (SJ) (SMG), 2009 WL 3188303, at *2 (E.D.N.Y. Oct. 1, 2009)).

                                        III.    ANALYSIS

          Following a clerk’s entry of default, courts follow two steps before granting default

   judgment. First, a court must ensure it has subject matter and personal jurisdiction.

   Williams v. Life Sav. & Loan, 802 F.2d 1200, 1203 (10th Cir. 1986); Marcus Food Co. v.

   DiPanfilo, 671 F.3d 1159, 1166 (10th Cir. 2011) (holding that default judgment against

   defendant over whom court has no personal jurisdiction is void). Defects in personal

   jurisdiction are not waived by default when a party fails to appear or to respond, and the

   plaintiff bears the burden of proving personal jurisdiction before a default judgment may

   be entered. Williams, 802 F.2d at 1202–03. “Where, as here, the issue is determined on


                                                  3
Case 1:13-cv-03363-CMA-KMT Document 283 Filed 12/11/20 USDC Colorado Page 4 of 18




   the basis of the pleadings and affidavits, that burden may be met by a prima facie

   showing.” Sharpshooter Spectrum Venture, LLC v. Consentino, No. 09-cv-0150-WDM-

   KLM, 2011 WL 3159094, at *2 (D. Colo. July 26, 2011) (citing Shrader v. Biddinger, 633

   F.3d 1235, 1239 (10th Cir. 2011)).

          Second, courts must consider whether the well-pleaded allegations of fact—

   which are admitted by a defendant upon default—support a judgment on the claims

   against the defaulting defendant. See Tripodi v. Welch, 810 F.3d 761, 764 (10th Cir.

   2016) (plaintiff in a default action did not need to prove complaint’s factual allegations;

   however, judgment must be supported by a sufficient basis in the pleadings).

   A.     JURISDICTION

          1.     Subject Matter Jurisdiction

          The Court has subject-matter jurisdiction over the SEC’s claims that Leyton

   violated the federal securities laws under Section 22(a) of the Securities Act of 1933

   (“Securities Act”) and Section 27 of the Securities Exchange Act of 1934 (“Exchange

   Act”) [15 U.S.C. §§ 77v(a) and 78aa] and 28 U.S.C. § 1331.

          2.     Personal Jurisdiction

          The Court finds that it has personal jurisdiction over Leyton because service was

   adequate, see Reg’l Dist. Council v. Mile High Rodbusters, Inc., 82 F. Supp. 3d 1235,

   1241 (D. Colo. 2015), and exercising jurisdiction over Leyton comports with

   constitutional due process demands, Dudnikov v. Chalk & Vermilion Fine Arts, Inc., 514

   F.3d 1063, 1070 (10th Cir. 2008).

          First, the Court finds that Plaintiff’s service of process on Defendant was


                                                 4
Case 1:13-cv-03363-CMA-KMT Document 283 Filed 12/11/20 USDC Colorado Page 5 of 18




   complete and adequate. The record reflects that the SEC served Leyton with the

   Summons and Complaint on January 18, 2014, by delivering the pleadings to him

   personally. (Doc. # 28.) Such service satisfied Fed. R. Civ. P. 4(e)(2)(a).

          Next, the Court finds that exercising jurisdiction over Defendant comports with

   constitutional due process demands. Where a forum seeks to assert

   specific jurisdiction over an out-of-state defendant who has not consented to suit

   there, the “fair warning” requirement of the Due Process Clause is satisfied if

   the defendant has “purposefully directed: his activities at residents of the forum, and the

   litigation results from alleged injuries that “arise out of or relate to’ those activities.

   Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472–73 (1985) (citations omitted).

   According to the Complaint, Leyton is a resident of San Diego, California. However,

   Leyton made use of the means and instrumentalities of interstate commerce or of the

   mails and engaged in acts, practices, and courses of business that occurred within the

   District of Colorado in connection with the violations of law alleged in the Complaint.

   (Doc. # 1 at ¶¶ 21, 31, 32.) Thus, Leyton has sufficient “minimum contacts” with

   Colorado, and exercising personal jurisdiction over him would not “offend traditional

   notions of fair play and substantial justice.” Dudnikov, 514 F.3d at 1070 (quoting Int'l

   Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)). Therefore, the Court has personal

   jurisdiction over Leyton.

   B.     FAILURE TO DEFEND

          1.      Defendant’s Default

          It is manifest from the record that Defendant has defaulted. The SEC served


                                                   5
Case 1:13-cv-03363-CMA-KMT Document 283 Filed 12/11/20 USDC Colorado Page 6 of 18




   Leyton the Summons and Complaint on January 18, 2014. (Doc. # 28.) Defendant has

   nevertheless failed to answer or otherwise respond to the Complaint, and the time to do

   so has long since expired. See Fed. R. Civ. P. 12(a). The Clerk of Court, therefore,

   properly entered default against Leyton on April 16, 2014.

          2.     Liability

          Based on Defendant’s default, the Court treats the well-pleaded allegations in the

   Complaint as true, and examines the facts alleged in the Complaint to determine

   whether the SEC established its claims that Leyton knowingly aided and abetted

   violations by Daniel Dirk Coddington (“Coddington”) and his company Golden Summit

   Investors Group Ltd. (“Golden Summit”) of the anti-fraud provisions of Section 17(a) of

   the Securities Act, 15 U.S.C. § 77q(a), Section 10(b) of the Exchange Act, 15 U.S.C. §

   78j(b), and Rule 10b-5 thereunder, 17 C.F.R. § 240.10b-5. U.S. v. Craighead, 176 Fed.

   Appx. 922, 924 (10th Cir. 2006). The Court finds that the SEC’s Complaint and the

   documentation submitted in support of its Motion for Default Judgment provide a

   “sufficient basis in the pleadings for default to be entered.” Bixler, 596 F.3d at 762.

          The Supreme Court has recognized the SEC has authority to prosecute aiders

   and abettors to securities violations. See Janus Capital Grp. Inc. v. First Derivative

   Traders, 131 S. Ct. 2296, 2309 (2011). To establish aiding and abetting liability, the

   SEC must prove: “(1) the existence of a primary violation of the securities laws by

   another; (2) knowledge of the primary violation by the alleged aider-and-abettor; and (3)

   substantial assistance by the alleged aider-and-abettor in achieving the primary

   violation.” DBLKM Inc. v. Resolution Trust Corp., 969 F.2d 905, 908 (10th Cir. 1992);


                                                 6
Case 1:13-cv-03363-CMA-KMT Document 283 Filed 12/11/20 USDC Colorado Page 7 of 18




   see also Geman v. SEC, 334 F.3d 1183, 1195 (10th Cir. 2003) (upholding

   administrative law judge’s ruling that the defendant aided and abetted securities

   violations by failing to ensure the firm complied with reporting requirements despite his

   knowledge of the firm’s previous non-compliance).

         In this case, the Complaint amply alleges that Coddington and Golden Summit

   engaged in securities fraud by offering investments in a non-existent “CMO Trading

   Program” and that Leyton, the owner of the securities brokerage firm, knowingly

   provided substantial assistance to the fraudulent scheme by, inter alia, opening

   brokerage accounts that enabled Coddington and Golden Summit to misappropriate

   investors’ Collateralized Mortgage Obligations (“CMO”) contrary to the terms of the

   investment agreements with investors. (Doc. # 1 at ¶¶ 1–7, 54–68, 95–102, 117–18,

   129–32, 142–47, 158–60, 176, 190.)

         Specifically, the undisputed allegations in the Complaint establish that

   Coddington and Golden Summit violated the anti-fraud provisions of Section 17(a) of

   the Securities Act, Section 10(b) of the Exchange Act, and Rule 10b-5, 15 U.S.C. §§

   77q(a), 78j(b), and 17 C.F.R. § 240.10b-5, by offering investments in a non-existent

   “CMO Trading Program.” (Doc. # 1 at ¶¶ 1–7.) By means of false and misleading

   statements of material fact, Coddington and Golden Summit obtained $8,657,890 in

   funds from investors. (Id. at ¶¶ 84–90.) The allegations also establish that Leyton had

   knowledge of the primary violations by Coddington and Golden Summit. (Doc. # 1 at ¶¶

   54–68, 95–96, 100–02, 141–42, 145–46.) Leyton also provided substantial assistance

   to Coddington and Golden Summit in achieving the primary violation by, inter alia, a)


                                               7
Case 1:13-cv-03363-CMA-KMT Document 283 Filed 12/11/20 USDC Colorado Page 8 of 18




   delaying return of CMOs so that Defendants could take interest payments due to

   investors; b) opening brokerage accounts to enable investors to transfer their CMOs to

   Golden Summit but then allowing Coddington to sell or transfer the CMOs out of Golden

   Summit’s account, contrary to the agreements to hold the CMOs as collateral for the

   CMO Trading Program; c) after learning from two investors that the CMO Trading

   Program was not successful opening a second brokerage account for Coddington to

   use in a transaction through which Coddington misappropriated another $9 million from

   an investor; and d) providing a false letter to reassure the above investor to make it

   appear Coddington had hypothecated the CMOs when, in fact, Leyton sold the CMOs

   out of the account. (Id. at ¶¶ 54–68, 95–102, 117–18, 129–33, 142–47, 158–60, 190.)

          Based on the foregoing, the SEC has established that (1) Coddington and

   Golden Summit violated the anti-fraud provisions of Section 17(a) of the Securities Act,

   and Section 10(b) of the Exchange Act and Rule 10b-5 adopted thereunder; (2) Leyton

   had knowledge of the violations by Coddington and Golden Summit; and (3) Leyton

   provided substantial assistance to the fraudulent scheme of Coddington and Golden

   Summit. (Id.) Therefore, the SEC has established that Leyton aided and abetted

   violations by Coddington and Golden Summit of the anti-fraud provisions of the federal

   securities laws listed above.

          3.     Injunctive Relief

          The SEC requests that an injunction be entered that prohibits Leyton from future

   violations of the anti-fraud provisions of the federal securities laws. An injunction is

   appropriate upon a showing that “there is a reasonable and substantial likelihood that


                                                 8
Case 1:13-cv-03363-CMA-KMT Document 283 Filed 12/11/20 USDC Colorado Page 9 of 18




   the defendant, if not enjoined, will violate securities law in the future.” SEC v. Pros

   International, Inc., 994 F.2d 767, 769 (10th Cir. 1993). In deciding whether to grant an

   injunction, courts weigh several factors, including the seriousness of the violation, the

   degree of scienter, the defendant’s occupation and opportunities for future violations,

   the defendant’s recognition of the wrongfulness of his conduct, and whether the

   defendant has given sincere assurances against future violations. Id.

          The undisputed facts establish that Leyton was a knowing participant in a

   fraudulent scheme that occurred over two years. Despite the seriousness of his

   violations, which led to significant losses for investors, Leyton has not recognized the

   wrongfulness of his conduct or provided any assurances against future violations. The

   Court finds there is a reasonable and substantial likelihood that Leyton will violate the

   securities laws in the future. Accordingly, the SEC’s request for entry of an injunction is

   granted.

          4.     Damages

          Default judgment cannot be entered until the amount of damages has been

   ascertained. See Herzfeld v. Parker, 100 F.R.D. 770, 773 (D. Colo. 1984). One of the

   main reasons for this requirement is to prevent plaintiffs who obtain default judgments

   from receiving more in damages than is supported by actual proof. Id. at 773 n.2. Rule

   55(b) provides that “the court may conduct such hearings or order such references as it

   deems necessary” in order to “determine the amount of damages.” A court may enter a

   default judgment without a hearing when, as is the case here, “the amount claimed is a

   liquidated sum or one capable of mathematical calculation.” Eighth Dist. Elec. Pension


                                                 9
Case 1:13-cv-03363-CMA-KMT Document 283 Filed 12/11/20 USDC Colorado Page 10 of 18




    Fund v. Campbell Elec., Inc., No. 16-cv-03040-CMA, 2017 WL 1243059, at *2 (D. Colo.

    Mar. 17, 2017) (quoting Hunt v. Inter–Globe Energy, Inc., 770 F.2d 145, 148 (10th Cir.

    1985)). In making an independent determination of the amount of damages, “the court

    may rely on detailed affidavits or documentary evidence.” Id. (quoting Breaking the

    Chain Found., Inc. v. Capitol Educ. Supp., Inc., 589 F. Supp. 2d 25, 28 (D.D.C. 2008));

    Lopez v. Highmark Constr., LLP, No. 17-cv-01068-CMA-MLC, 2018 WL 1535506, at *3

    (D. Colo. Mar. 29, 2018) (same).

            The SEC requests that Leyton be ordered to disgorge $176,909.78 in ill-gotten

    gains obtained from his fraudulent activities and pay prejudgment interest of $69,977.29

    for a total of $246,887.07. See SEC v. Maxxon, Inc., 465 F. 3d 1174, 1179 (10th Cir.

    2006) (explaining that courts are vested with broad discretion to order disgorgement of

    ill-gotten gains against a defendant in SEC injunctive actions). The SEC also moves the

    Court to impose a civil penalty against Leyton equal to his gross pecuniary gain of

    $176,964 under Section 20(d) of the Securities Act and Section 21(d)(3) of the

    Exchange Act, 15 U.S.C. §§ 77t(d) and 78u(d)(3). The Court addresses each request in

    turn.

                  a.     Ill-gotten gains

            The SEC has tendered Mr. Matticks’ affidavit to establish the amount of damages

    owed by Leyton. The affidavit establishes that Leyton received $85,830.94 of

    misappropriated investors’ funds plus $91,078.84 as his share of the brokerage firm’s

    profits on the sales of investors’ CMOs, which transactions were contrary to Golden

    Summit’s agreements with the investors. Therefore, the SEC has demonstrated that


                                               10
Case 1:13-cv-03363-CMA-KMT Document 283 Filed 12/11/20 USDC Colorado Page 11 of 18




    Leyton received net, ill-gotten gains of $176,909.78 from his involvement in fraudulent

    activities. This disgorgement amount does not encompass the more than a million

    dollars that Leyton’s brokerage firm made on the transactions with Golden Summit and

    Coddington, but rather includes the $91,078.84 that was Leyton’s share of those profits

    plus secret payments totaling $85,830.94 of misappropriated investors funds that

    Coddington paid to Leyton.

           Ordering Leyton to disgorge a total of $176,909.78 is consistent with the holding

    in Liu v. SEC, 140 S. Ct. 1936 (2020), in which the Supreme Court affirmed a district

    court’s authority to order disgorgement “that does not exceed the wrongdoer’s net

    profits and is awarded for victims.” Id. at 1940. The Supreme Court also noted that to

    properly calculate net profits the court must deduct certain “legitimate” expenses. Id. at

    1950. In the instant case, the SEC is seeking the bribes that Coddington paid to Leyton,

    and Leyton’s portion of the net profits that the brokerage firm earned on the sales of

    investors’ CMOs, rather than the full amount earned by the brokerage firm from the

    sales. In addition, the disgorgement is “awarded for victims” because the SEC

    represents that it plans to distribute any funds collected from Leyton to investors.

                  b.     Prejudgment interest

           The SEC also requests prejudgment interest. The SEC is entitled to prejudgment

    interest on the disgorgement amount “based on the rate of interest used by the Internal

    Revenue Service for the underpayment of federal income tax as set forth in 21 U.S.C. §

    6621(a)(2).” SEC v. Platforms Wireless, Int’l Corp., 617 F.3d 1072, 1099 (9th Cir. 2010).

    The SEC calculated the amount of prejudgment interest on disgorgement of


                                                11
Case 1:13-cv-03363-CMA-KMT Document 283 Filed 12/11/20 USDC Colorado Page 12 of 18




    $176,909.78 from November 30, 2011, through September 30, 2020, to be $69,977.29.

    Accordingly, the Court orders Leyton to disgorge $176,909.78, plus prejudgment

    interest of $69,977.29, for a total of $246,887.07.

                  c.      Civil penalty

           In addition, the SEC requests that the Court impose a civil penalty against Leyton

    equal to his gross pecuniary gain of $176,964 under Section 20(d) of the Securities Act

    and Section 21(d)(3) of the Exchange Act, 15 U.S.C. §§ 77t(d) and 78u(d)(3). These

    sections provide that where a violation involved “fraud, deceit, manipulation, or

    deliberate or reckless disregard of a regulatory requirement” and directly or indirectly

    resulted in, or created a significant risk of “substantial losses to other persons,” third-tier

    penalties are permitted. Geman, 334 F.3d at 1196. Courts have discretion in

    determining the amount of the penalty assessed “in light of the facts and circumstances”

    of the case, not exceeding the “gross amount of pecuniary gain” to the defendant as a

    result of the violation or up to $150,000 for each violation. 15 U.S.C. §§ 77t(d), 78(d)(3);

    SEC v. Mantria Corp., No. 09-cv-02676-CMA-MJW, 2012 WL 3778286, at *3 (D. Colo.

    Aug. 30, 2012).

           In this case, the uncontested facts establish that Leyton aided and abetted

    Coddington and Golden Summit in a scheme involving fraud and deceit, which resulted

    in a near-total loss of investors’ funds and the majority of CMOs that were invested in

    the scheme. (Doc. # 1 at ¶ 4.) On these facts, the Court finds that entry of a third-tier

    civil penalty equal to Leyton’s gross pecuniary gain of $176,410 is appropriate.




                                                  12
Case 1:13-cv-03363-CMA-KMT Document 283 Filed 12/11/20 USDC Colorado Page 13 of 18




                                     IV.    CONCLUSION

         For the foregoing reasons, it is ORDERED as follows:

         •   the SEC’s Motion for Default Judgment against Seth Leyton (Doc. # 254) is

             GRANTED;

         •   Defendant Seth A. Leyton is permanently restrained and enjoined from

             violating, directly or indirectly, Section 10(b) of the Securities Exchange Act of

             1934 [15 U.S.C. § 78j(b)] and Rule 10b-5 promulgated thereunder [17 C.F.R.

             § 240.10b-5], by using any means or instrumentality of interstate commerce,

             or of the mails, or of any facility of any national securities exchange, in

             connection with the purchase or sale of any security:

                (a)    to employ any device, scheme, or artifice to defraud;

                (b)    to make any untrue statement of a material fact or to omit to state a

                       material fact necessary in order to make the statements made, in

                       the light of the circumstances under which they were made, not

                       misleading; or

                (c)    to engage in any act, practice, or course of business which

                       operates or would operate as a fraud or deceit upon any person;

         •   as provided in Fed. R. Civ. P. 65(d)(2), the foregoing paragraph also binds

             the following who receive actual notice of the Final Judgment by personal

             service or otherwise: (a) Defendant’s officers, agents, servants, employees,

             and attorneys; and (b) other persons in active concert or participation with

             Defendant or with anyone described in (a);


                                                13
Case 1:13-cv-03363-CMA-KMT Document 283 Filed 12/11/20 USDC Colorado Page 14 of 18




         •   Defendant Leyton is permanently restrained and enjoined from violating

             Section 17(a) of the Securities Act of 1933 [15 U.S.C. § 77q(a)] in the offer or

             sale of any security by the use of any means or instruments of transportation

             or communication in interstate commerce or by use of the mails, directly or

             indirectly:

                (a)        to employ any device, scheme, or artifice to defraud;

                (b)        to obtain money or property by means of any untrue statement of a

                           material fact or any omission of a material fact necessary in order

                           to make the statements made, in light of the circumstances under

                           which they were made, not misleading; or

                (c)        to engage in any transaction, practice, or course of business which

                           operates or would operate as a fraud or deceit upon the purchaser;

         •   as provided in Fed. R. Civ. P. 65(d)(2), the foregoing paragraph also binds

             the following who receive actual notice of the Final Judgment by personal

             service or otherwise: (a) Defendant’s officers, agents, servants, employees,

             and attorneys; and (b) other persons in active concert or participation with

             Defendant or with anyone described in (a);

         •   Defendant Leyton is liable for disgorgement of $176,964.00, representing net

             profits gained as a result of the conduct alleged in the Complaint, together

             with prejudgment interest thereon in the amount of $69,374.73, and a civil

             penalty in the amount of $176,964.00 pursuant to Section 20(d) of the




                                                  14
Case 1:13-cv-03363-CMA-KMT Document 283 Filed 12/11/20 USDC Colorado Page 15 of 18




             Securities Act and Section 21(d)(3) of the Exchange Act, 15 U.S.C. §§ 77t(d)

             and 78u(d)(3), for a total of $423,302.73;

         •   Defendant Leyton shall satisfy this obligation by paying $423,302.73 to the

             Securities and Exchange Commission within 30 days after entry of Final

             Judgment;

         •   Defendant Leyton may transmit payment electronically to the Commission,

             which will provide detailed ACH transfer/Fedwire instructions upon request.

             Payment may also be made directly from a bank account via Pay.gov through

             the SEC website at http://www.sec.gov/about/offices/ofm.htm. Defendant may

             also pay by certified check, bank cashier’s check, or United States postal

             money order payable to the Securities and Exchange Commission, which

             shall be delivered or mailed to

                               Enterprise Services Center
                               Accounts Receivable Branch
                               6500 South MacArthur Boulevard
                               Oklahoma City, OK 73169

             and shall be accompanied by a letter identifying the case title, civil action

             number, and name of this Court; Seth A. Leyton as a defendant in this action;

             and specifying that payment is made pursuant to the Final Judgment;

         •   Defendant Leyton shall simultaneously transmit photocopies of evidence of

             payment and case identifying information to the Commission’s counsel in this

             action. By making this payment, Defendant relinquishes all legal and

             equitable right, title, and interest in such funds and no part of the funds shall

             be returned to Defendant;

                                                15
Case 1:13-cv-03363-CMA-KMT Document 283 Filed 12/11/20 USDC Colorado Page 16 of 18




         •   The Commission may enforce the Court’s judgment for disgorgement and

             prejudgment interest by using all collection procedures authorized by law,

             including but not limited to, moving for contempt at any time after 30 days

             following entry of the Final Judgment. The Commission may enforce the

             Court’s judgment for penalties by the use of all collection procedures

             authorized by law, including the Federal Debt Collection Procedures Act, 28

             U.S.C. § 3001 et seq., and moving for civil contempt for the violation of any

             Court orders issued in this action. Defendant shall pay post-judgment interest

             on any delinquent amounts pursuant to 28 U.S.C. § 1961;

         •   The Commission shall hold the funds (collectively, the “Fund”) until further

             order of this Court. The Commission may propose a plan to distribute the

             Fund subject to the Court’s approval. Such a plan may provide that the Fund

             shall be distributed pursuant to the Fair Fund provisions of Section 308(a) of

             the Sarbanes-Oxley Act of 2002. The Court shall retain jurisdiction over the

             administration of any distribution of the Fund;

         •   Regardless of whether any such Fair Fund distribution is made, amounts

             ordered to be paid as civil penalties pursuant to this Judgment shall be

             treated as penalties paid to the government for all purposes, including all tax

             purposes. To preserve the deterrent effect of the civil penalty, Defendant shall

             not, after offset or reduction of any award of compensatory damages in any

             Related Investor Action based on Defendant’s payment of disgorgement in

             this action, argue that he is entitled to, nor shall he further benefit by, offset or


                                                 16
Case 1:13-cv-03363-CMA-KMT Document 283 Filed 12/11/20 USDC Colorado Page 17 of 18




             reduction of such compensatory damages award by the amount of any part of

             Defendant’s payment of a civil penalty in this action (“Penalty Offset”). If the

             court in any Related Investor Action grants such a Penalty Offset, Defendant

             shall, within 30 days after entry of a final order granting the Penalty Offset,

             notify the Commission’s counsel in this action and pay the amount of the

             Penalty Offset to the United States Treasury or to a Fair Fund, as the

             Commission directs. Such a payment shall not be deemed an additional civil

             penalty and shall not be deemed to change the amount of the civil penalty

             imposed in this Judgment. For purposes of this paragraph, a “Related

             Investor Action” means a private damages action brought against Defendant

             by or on behalf of one or more investors based on substantially the same

             facts as alleged in the Complaint in this action;

         •   solely for purposes of exceptions to discharge set forth in Section 523 of the

             Bankruptcy Code, 11 U.S.C. § 523, the allegations in the Complaint are true

             and admitted by Defendant, and further, any debt for disgorgement,

             prejudgment interest, civil penalty or other amounts due by Defendant under

             the Final Judgment or any other judgment, order, consent order, decree or

             settlement agreement entered in connection with this proceeding, is a debt for

             the violation by Seth A. Leyton of the federal securities laws or any regulation

             or order issued under such laws, as set forth in Section 523(a)(19) of the

             Bankruptcy Code, 11 U.S.C. § 523(a)(19);




                                                17
Case 1:13-cv-03363-CMA-KMT Document 283 Filed 12/11/20 USDC Colorado Page 18 of 18




         •   there being no just reason for delay, pursuant to Fed. R. Civ. P. 54(b), the

             Clerk of Court is ordered to enter judgment in favor of the SEC and against

             Defendant Seth A. Leyton in the amount of $423,302.73, forthwith and without

             further notice; and

         •   this Court shall retain jurisdiction over this matter for the purposes of

             enforcing the terms of the Final Judgment.




         DATED: December 11, 2020

                                                     BY THE COURT:


                                                     _____________________________
                                                     CHRISTINE M. ARGUELLO
                                                     United States District Judge




                                                18
